—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered April 2, 1990, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
None of the defendant’s arguments concerning the prosecutor’s summation and the court’s charge are preserved and we decline to review in the interest of justice, particularly in the light of the overwhelming evidence of guilt. The sentence was not an abuse of discretion, given the heinous nature of the crime and defendant’s significant prior criminal record. *189Concur—Ellerin, J. P., Asch, Rubin, Nardelli and Williams, JJ.